UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

MARIA GARGANO,
                                 Plaintiff,                            NOTICE OF REMOVAL
               -against-
                                                                       Docket No.
MASSAPEQUA UNION FREE SCHOOL DISTRICT,
DR. RANDALL SOLOMON sued both in his official and
individual capacities,
                       Defendants.

        Defendant MASSAPEQUA UNION FREE SCHOOL DISTRICT, by and through their

attorneys, SOKOLOFF STERN LLP, as and for their Notice of Removal set forth as follows:

        1.     Plaintiff commenced this action in the Supreme Court of the State of New York,

County of Nassau on September 2, 2020. A copy of the Summons and Complaint is attached as

Exhibit A.

        2.     On September 14, 2020, plaintiff served defendant Massapequa Union Free

School District with a copy of the Summons and Complaint. (Ex. A.) No further proceedings

have been held in this action.

        3.     Plaintiff’s Complaint seeks relief pursuant to 42 U.S.C. § 1983 for alleged

“violations of her constitutional and civil rights,” specifically substantive due process. (Ex. A ¶¶

2, 6, 56.)

        4.     This case, therefore, falls within this Court’s federal question jurisdiction pursuant

to 28 U.S.C. § 1331, which provides, “The district courts shall have original jurisdiction of all

civil actions arising under the Constitution, laws, or treaties of the United States.”

        5.     Defendant is entitled to remove this action, pursuant to 28 U.S.C. § 1441(a),

which provides:

                       Except as otherwise expressly provided by
                       Act of Congress, any civil action brought in a

                                                  1
                      State court of which the district courts of the
                      United States have original jurisdiction, may
                      be removed by the defendant or the
                      defendants, to the district court of the United
                      States for the district and division embracing
                      the place where such action is pending.

       6.      A notice of removal shall be filed within 30 days after receipt by a defendant of a

copy of the initial pleadings. See 28 U.S.C. § 1446(b)(1), (2). Defendant first received notice of

this lawsuit on September 14, 2020. Removal is therefore timely and proper.

       7.      Co-defendant Dr. Randall Solomon is represented by Robert Devine at the law

firm of Bartlett LLP. They confirmed consent to this removal by letter dated October 5, 2020, a

copy of which is attached as Exhibit B.

       8.      Plaintiff currently resides in Warren County. Dr. Solomon’s office is located in

Suffolk County. Defendant Massapequa Union Free School District is located in Nassau County,

where the alleged events at issue occurred. (Ex. A ¶¶ 7-8.) Therefore, removal to this court is

appropriate.

       WHEREFORE, defendant Massapequa Union Free School District respectfully requests

that the above-captioned proceeding, now pending in the Supreme Court of the State of New

York, County of Nassau, be removed therefrom to this Court.

Dated: Carle Place, New York
       October 6, 2020
                                                            SOKOLOFF STERN LLP
                                                            Attorneys for Defendant
                                                            Massapequa Union Free School
                                                            District


                                                    By:     Steven C. Stern
                                                            179 Westbury Avenue
                                                            Carle Place, NY 11514
                                                            (516) 334-4500
                                                            File No. 200145



                                                2
TO:
D. Christopher Mason, Esq.
MASON LAW, PLLC
Attorneys for Plaintiff
11 Broadway, Suite 615
New York, NY 10004
(212) 498-9691

Robert Devine, Esq.
BARTLETT LLP
Attorneys for Defendant Randall Solomon, M.D.
1001 Franklin Avenue
Garden City, New York 11530
(516) 877-2900




                                            3
